                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION

DAVID APPLEWHITE                                                                 PLAINTIFF

V.                           CASE NO. 5:19-CV-196-LPR-BD

DUSTY DODSON                                                                   DEFENDANT

                                         JUDGMENT

       Pursuant to the Order filed on December 30, 2019, it is considered, ordered, and adjudged

that Plaintiff David Applewhite’s Complaint is dismissed without prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order and

Judgment dismissing this action would not be taken in good faith.


       IT IS SO ORDERED, this 30th day of December 2019.


                                                   Lee P. Rudofsky
                                                   UNITED STATES DISTRICT JUDGE
